UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (77.7%) (a) Shares Value Aerospace and defense (5.7%) General Dynamics Corp. 346,092 $29,535,491 L-3 Communications Holdings, Inc. 499,897 46,565,406 Northrop Grumman Corp. 150,203 13,827,688 Airlines (7.4%) Delta Air Lines, Inc. (NON) 760,900 16,153,907 Japan Airlines Co., Ltd. (Japan) 1,217,100 64,640,180 United Continental Holdings, Inc. (NON) 994,300 34,651,355 Biotechnology (2.5%) Biospecifics Technologies Corp. (NON) 143,852 2,372,119 Cubist Pharmaceuticals, Inc. (NON) 547,415 34,120,377 Gentium SpA ADR (Italy) (NON) 187,085 2,718,345 Chemicals (3.9%) LyondellBasell Industries NV Class A 411,731 28,290,037 OM Group, Inc. (NON) 233,400 7,205,058 W.R. Grace & Co. (NON) 329,300 25,296,826 Communications equipment (6.8%) EchoStar Corp. Class A (NON) 2,650,463 105,912,501 Computers and peripherals (3.9%) Apple, Inc. 136,100 61,585,250 Consumer finance (1.7%) Capital One Financial Corp. 391,505 27,021,675 Diversified financial services (4.1%) Citigroup, Inc. 749,000 39,052,860 JPMorgan Chase & Co. 461,101 25,697,159 Health-care equipment and supplies (3.7%) GenMark Diagnostics, Inc. (NON) (AFF) 2,143,232 20,360,704 STAAR Surgical Co. (NON) (AFF) 3,569,916 37,519,817 Health-care providers and services (4.5%) Humana, Inc. 250,877 22,895,035 UnitedHealth Group, Inc. 661,600 48,197,560 Hotels, restaurants, and leisure (1.4%) AFC Enterprises (NON) 395,956 14,571,181 Famous Dave's of America, Inc. (NON) 197,973 3,197,264 MTR Gaming Group, Inc. (NON) 1,207,538 4,335,061 Household durables (1.3%) SodaStream International, Ltd. (Israel) (NON) (S) 310,600 20,213,848 Household products (1.0%) Harbinger Group, Inc. (NON) 2,048,933 16,309,507 Industrial conglomerates (2.7%) Siemens AG (Germany) 381,569 41,782,222 Internet and catalog retail (0.9%) Priceline.com, Inc. (NON) 16,100 14,098,287 Internet software and services (0.6%) Global Eagle Entertainment, Inc. (acquired 1/30/13, cost $6,973,000) (F) (RES) 697,300 7,097,817 Global Eagle Entertainment, Inc. (NON) (S) 230,091 2,602,329 IT Services (0.7%) Mantech International Corp. Class A 395,000 11,668,300 Life sciences tools and services (0.4%) Sequenom, Inc. (NON) (S) 2,110,974 6,332,922 Media (13.7%) DISH Network Corp. Class A 4,821,608 215,284,797 Metals and mining (0.2%) Horsehead Holding Corp. (NON) (S) 208,900 2,559,025 Oil, gas, and consumable fuels (2.7%) Gulfport Energy Corp. (NON) 240,697 12,805,080 Lone Pine Resources, Inc. (Canada) (NON) 1,212,313 333,386 Newfield Exploration Co. (NON) 621,700 15,293,820 Stone Energy Corp. (NON) (S) 556,400 13,553,904 Pharmaceuticals (4.3%) Jazz Pharmaceuticals PLC (NON) 773,976 58,442,928 ViroPharma, Inc. (NON) 243,900 8,370,648 Specialty retail (2.0%) Select Comfort Corp. (NON) (S) 1,354,073 30,940,568 Thrifts and mortgage finance (1.6%) Ocwen Financial Corp. (NON) 514,900 24,519,538 Total common stocks (cost $937,555,901) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Global Eagle Entertainment, Inc. 5/13/16 $11.50 351,253 $667,381 Total warrants (cost $477,829) SHORT-TERM INVESTMENTS (29.6%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEG) (SEGSF) $10,000,000 $9,997,090 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 7,500,000 7,498,755 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.11%, November 14, 2013 22,500,000 22,497,548 U.S. Treasury Bills with an effective yield of 0.09%, December 26, 2013 15,000,000 14,996,325 U.S. Treasury Bills with an effective yield of 0.08%, October 10, 2013 20,000,000 19,998,940 Putnam Cash Collateral Pool, LLC 0.13% (d) 35,301,075 35,301,075 Putnam Money Market Liquidity Fund 0.05% (AFF) 120,018,315 120,018,315 Putnam Short Term Investment Fund 0.02% (AFF) 233,223,599 233,223,599 Total short-term investments (cost $463,519,010) TOTAL INVESTMENTS Total investments (cost $1,401,552,740) (b) FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $57,262,655) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Barclays Bank PLC Japanese Yen Sell 8/22/13 $57,963,414 $57,262,655 $(700,759) Total FUTURES CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index E-Mini (Long) 1,441 $121,080,025 Sep-13 $5,512,546 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,567,110,756. (b) The aggregate identified cost on a tax basis is $1,403,650,840, resulting in gross unrealized appreciation and depreciation of $289,858,633 and $11,378,663, respectively, or net unrealized appreciation of $278,479,970. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $7,097,817, or 0.5% of net assets. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $120,018,315 $— $6,841 Putnam Short Term Investment Fund * 89,526,701 253,754,978 110,058,080 14,127 GenMark Diagnostics, Inc. + — 6,289,938 — — STAAR Surgical Co. 24,918,014 — — — Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. + Security was only in affiliation for a portion of the reporting period (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $36,122,554. The fund received cash collateral of $35,301,075, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $615,236 to cover certain derivatives contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $700,759 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $581,825. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $302,641,006 $— $— Consumer staples 16,309,507 — — Energy 41,986,190 — — Financials 116,291,232 — — Health care 241,330,455 — — Industrials 205,374,027 41,782,222 — Information technology 181,768,380 7,097,817 — Materials 63,350,946 — — Total common stocks — Warrants 667,381 — — Short-term investments 353,241,914 110,289,733 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(700,759) $— Futures contracts 5,512,546 — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $700,759 Equity contracts 6,179,927 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $58,000,000 Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
